Citation Nr: 1110222	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative bone disease. 

2.  Entitlement to service connection for lung disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disorder, originally claimed as irregular heart beat. 

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for depression, to include as secondary to other medical conditions. 

7.  Entitlement to service connection for flat feet. 

8.  Entitlement to service connection for low back disorder.

9.  Entitlement to service connection for bilateral leg disorder, originally claimed as bilateral leg cramps.

10.  Entitlement to total disability due to individual unemployability (TDIU). 

11.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1970 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1999, an April 2006, and a June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Roanoke, Virginia, and Albuquerque, New Mexico.  The matters on appeal are currently under the jurisdiction of the Roanoke, Virginia Regional Office (RO). 

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for degenerative bone disease, lung disorder, hypertension, heart disorder, headaches, depression, flat feet, low back disorder, and bilateral leg disorder and entitlement to TDIU, nonservice-connected pension.   Based on a review of the evidence, the Board finds that a remand is warranted. 

Initially, the Board notes that the Veteran has not yet received a statement of the case after his submission of a timely notice of disagreement from the April 2006 rating decision denying his claims for service connection for flat feet, low back disorder and bilateral leg disorder.  In his January 2007 notice of disagreement, the Veteran stated that he disagreed with RO's April 2006 rating decision denying his service connection claims. 

Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A remand is also necessary to obtain copies of any Social Security Administration (SSA) disability benefits determination and the medical records used in making that determination.  The Veteran has identified that he receives SSA disability benefits.  See March 2000 VA general examination report.  The record does not reflect that VA has sought to obtain copies of the SSA records.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any SSA disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Next, a remand is needed to provide the Veteran with a VA examination to determine the nature and etiology of his claimed lung disorder.  The Veteran asserts that his lung disorder is related to his inservice exposure to chemicals while painting.  The Veteran has provided articles that show hazardous exposure to zinc chromate can lead to chemical pneumonitis.  The article also provides that zinc chromate is a component used in paints and varnishes.  VA and private chest x-ray film reports show evidence of calcified granulomata.  In an August 1976 private treatment record, it was noted that the small calcifications in the Veteran's lungs were likely the result of an infection, but there was no evidence of active infiltration or pneumonia.  It is unclear from the record whether the Veteran has a current lung disorder that is etiologically related to his service, including his exposure to various chemicals used in painting products and cleaning agents. 

The RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to determine the nature of the Veteran's lung disorder and to obtain a medical opinion on whether any diagnosed disorder is etiologically related to the Veteran's service, to include his exposure to chemicals he used while painting.  

Last, the Board notes that the Veteran was last afforded with an examination in March 2000 for the purpose of determining eligibility for nonservice-connected pension.  The Board finds that the evidence of record is insufficient to determine the Veteran's current ability to find and follow a substantially gainful occupation.  Consequently, the Board finds that a remand is warranted in order for the Veteran to undergo a VA examination to ascertain the effects of his nonservice- connected disorders on his employability.

Prior to any examination, the RO should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.





Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran a Statement of the Case as to the issues of entitlement to service connection for flat feet, low back disorder, and bilateral leg disorder.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).
  
2. Request from Social Security Administration the copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits by the Veteran.  All records/responses received should be associated with the claims file.

3. Ask for the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.  

4. After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claim lung disorder.  The claims file must be made available to and reviewed by the physician designated to examine the Veteran.  A comprehensive medical history should be obtained by the examiner.

Based upon the review of the claims file and the examination results, the examiner should identify any diagnosed lung disorder.  The examiner should also provide an opinion on whether it is at least as likely as not (50 percent or better probability) that any diagnosed lung disorder was present in service or is otherwise etiologically related to the Veteran's service, to include exposure to chemicals he used while painting. It is to be noted that the Veteran reportedly had duties as a painter in service and for many years following his separation from service. The examiner should provide the rationale for all opinions expressed.

5. After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed low back disorder.  The claims file must be made available to and reviewed by the physician designated to examine the Veteran.  A comprehensive medical history should be obtained by the examiner.

Based upon the review of the claims file and the examination results, the examiner should identify any diagnosed low back disability.  The examiner should also provide an opinion on whether it is at least as likely as not (50 percent or better probability) that any diagnosed chronic low back disorder was present in service or is otherwise etiologically related to the low back symptoms treated during service or otherwise to service. The examiner should provide the rationale for all opinions expressed.


6.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for an appropriate VA examination to assess the severity and permanence of each of his nonservice-connected disabilities.  

The purpose of the examination is to determine the impact of the Veteran's non-service connected disabilities on his ability to obtain and maintain substantially gainful employment. 

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

In the examination report, the examiner should provide opinions on the combined effect of the Veteran's disabling conditions (including medical and psychiatric disabilities) on his ability to obtain or maintain substantial gainful employment. A complete rationale for any opinion expressed must be included in the examination reports.

7. The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated, including other VA examinations.  

8.   The RO/AMC should then readjudicate any claims 	that are on appeal.  If any benefit sought remains 	denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


